     Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 1 of 27 PageID #: 395



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JERRY HANNAH,

              Plaintiff,

v.                                          Civil Action No. 2:20-cv-00617

MULLINS FAMILY FUNERAL HOME LLC;
and JOSEPH MULLINS, individually,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is plaintiff Jerry Hannah’s motion to remand,

filed September 24, 2020.         ECF No. 4.


                                I.    Background


              This action was filed in the Circuit Court of Mingo

County on August 19, 2020.           ECF No. 1-1 (Complaint).     The

complaint alleges that “in or around June 2017,” Hannah, a

resident of Kermit, West Virginia, entered into an agreement in

Mingo County, West Virginia with defendant Joseph Mullins

(“Mullins”), a resident of Inez, Kentucky, whereby Hannah would

invest $80,000.00 in defendant Mullins Family Funeral Home LLC

(“the Funeral Home”) in exchange for thirty percent ownership of

the Funeral Home and thirty percent of “all dividends and/or
    Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 2 of 27 PageID #: 396



other distributions from the business.”           Id. at ¶¶ 1, 3, 9. 1

According to the complaint, Hannah would function as a “silent

partner” under the agreement while Mullins would serve as the

funeral director and receive a salary from the entity.              Id. at

¶¶ 9, 13.


             Hannah claims that Mullins registered the Funeral

Home, which is located in Warfield, Kentucky, with the Secretary

of State of the Commonwealth of Kentucky on June 7, 2017.              Id.

at ¶ 12.     Hannah alleges that he deposited $80,000.00 in the

Funeral Home’s account between June 8, 2017, and July 25, 2017,

pursuant to the agreement between the parties.            ECF No. 1-1, at

¶ 11.


             Over time, the business relationship between Hannah

and Mullins deteriorated.        Id. at ¶ 14.     The complaint alleges

that, on an unspecified date, Hannah proposed that the Funeral

Home implement a formal operating agreement and create a board

of directors for oversight of the entity, which Mullins



1    Hannah, in subsequent filings, has characterized the
agreement as a verbal arrangement. ECF No. 33 (Plaintiff’s
Response to Show Cause Order), at 2 (“Because the individual
parties had known each other for the better part of four
decades, the parties verbally agreed to the arrangement,
Plaintiff provided the start-up capital, and MFFH began to
operate.”). The propriety and binding nature of such an
agreement is not directly at issue in the context of remand and
the jurisdictional issues raised therein.



                                       2
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 3 of 27 PageID #: 397



rejected.   Id. at ¶¶ 15-18.     Suspicious of Mullins’ management

of the Funeral Home, Hannah “exercised his rights [as] a partner

. . . to inspect the financial documents of the company” and

audited the Funeral Home “in late 2019” after Mullins turned

over the relevant records.      Id. at ¶¶ 18-19.      According to

Hannah, “[t]he audit found that not only had defendant Mullins

failed to tender any significant dividend to Mr. Hannah,

Defendant Mullins had been paying personal bills out of the MFFH

account, paying family members’ bills from the MFFH financial

accounts, and ordering and paying for pornographic material out

of the MFFH account.”     Id. at ¶ 20.


            Hannah states that he again called for an operating

agreement and board of directors for oversight of the Funeral

Home.   Id. at ¶ 21.    The plaintiff claims that Mullins “seem[ed]

to agree” to these reforms, but after Hannah drafted the

proposed operating and board of directors agreements, Mullins

“refused to put those processes in place.”         Id. at ¶¶ 22-24.


            Hannah asserts that “Defendant Mullins continues to

squander company assets and self-deal in furtherance of his

personal interest while neglecting to adhere to the parties’

agreement and protect Mr. Hannah’s interest in the business.”

Id. at ¶ 25.   He also claims that “[b]ecause of his partnership

interest in MFFH, Plaintiff has been required to make certain



                                     3
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 4 of 27 PageID #: 398



tax filings with the IRS and other governing tax entities.”             Id.

at ¶ 26.


           The complaint alleges seven counts: Count I, breach of

contract against Mullins; Count II, civil conspiracy against

Mullins and the Funeral Home; Count III, conversion against

Mullins and the Funeral Home; Count IV, declaratory judgment

that a “legal partnership existed among the parties” pursuant to

W. Va. Code § 55-13-1, et seq.; Count V, unjust enrichment

against Mullins and the Funeral Home; Count VI, “tortious

interference” against Mullins and the Funeral Home; and Count

VII, breach of fiduciary duty against Mullins.          Id. at ¶¶ 27-44.

Hannah requests the following relief:


     A. A declaration the partnership exists between he
     parties;
     B. Actual Damages;
     C. Compensatory Damages;
     D. Damages for emotional distress, annoyance, and
     inconvenience;
     E. Disgorgement of Defendants’ profits and
     restitution;
     F. Punitive and exemplary damages;
     G. Pre-judgment interest;
     H. Attorney Fees and Cost; and
     I. All other equitable and legal relief which is
     deemed fair and just by the Court.

Id. at ¶ 44.   The complaint also states: “The Plaintiff

stipulates the amount in controversy in this matter is less than

seventy-five thousand dollars ($75,000).”         Id. at ¶ 8.




                                     4
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 5 of 27 PageID #: 399



           The defendants removed the action to this court

pursuant to 28 U.S.C. § 1446 on September 18, 2020.           ECF No. 1

(Notice of Removal).     The notice of removal asserts that, based

on the allegations contained in the complaint, Hannah is a

resident of West Virginia, Mullins is a resident of Kentucky,

and the Funeral Home is a corporation with its principal offices

in Warfield, Kentucky.     Id. at ¶¶ 1-3.     The notice of removal

proceeds to state that diversity of citizenship jurisdiction

exists inasmuch as:


     there is complete diversity between the parties in
     accordance with 28 U.S.C. §1332(a). At the time the
     Complaint was filed and as of the filing of this
     Notice, Plaintiff was purportedly a citizen of West
     Virginia, Defendant Mullins was a citizen of Kentucky,
     and Defendant MFFH was an [sic] limited liability
     company formed and headquartered in the Commonwealth
     of Kentucky.

Id. at ¶ 7.   The defendants claim that the amount in controversy

exceeds $75,000.00 as required by 28 U.S.C. §1332(a) inasmuch

as: Hannah requests damages and equitable relief that allegedly

arise from an $80,000.00 investment; the complaint’s amount in

controversy stipulation “does not qualify as a truly binding

pre-removal stipulation, signed by both counsel and cllient

[sic], and explicitly limiting recovery as contemplated by McCoy

v. Erie Insurance Company, 147 F.Supp.2d 481, 485 (S.D. W.Va.

2001)”; and the plaintiff alleges that:




                                     5
    Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 6 of 27 PageID #: 400



        Defendants’ acts and omissions have caused him to
        suffer financial difficulties and incur unnecessary
        attorney fees and costs, conspired to interfere with
        Plaintiff’s business expectancy, and prays for actual
        damages, compensatory damages, damages for emotional
        distress, annoyance and inconvenience, disgorgement of
        Defendants’ profits and restitution, both punitive and
        exemplary damages, and attorney’s fees.

Id. at ¶¶ 8-10.


             Hannah filed the motion to remand on September 24,

2020.    ECF No. 4 (Motion to Remand).        In this motion, Hannah

challenges only the amount in controversy.           See id.; ECF No. 4,

at 3 (Memorandum in Support of Motion to Remand) (“It is

uncontested the parties to this claim are diverse.             The amount

in controversy is in dispute.”).


             The defendants responded on October 8, 2020, opposing

remand.    ECF No. 7 (Memorandum Opposing Motion to Remand).            They

have produced several emails in support of their position that

the amount in controversy requirement is met.            ECF No. 7-1

(Email Exhibits to Memorandum Opposing Motion to Remand).              The

first is an April 13, 2020 email from attorney Jaryd H. Crum on

behalf of Mullins to Nathan D. Brown, counsel of record for

Hannah in this action, that “make[s] an initial offer of

$85,000.00 to purchase Mr. Hannah’s 30% interest in Mullins

Family Funeral Home.” 2      Id. at 1.     The second email is an April


2    Unlike Brown, Crum is not counsel of record in this action.
Howard M. Persinger, III represents the defendants.


                                       6
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 7 of 27 PageID #: 401



14, 2020 response from Brown on behalf of Hannah to Crum,

rejecting the offer and stating that “[Hannah’s] only desire is

to get the agreements in place provided to allow for oversight

of the business by himself, Joe, and in independent persons as

well.”    Id. at 3.   The third email appears to be an April 17,

2020 response by Brown to an undisclosed follow-up offer by Crum

and Mullins.   Id. at 4.     This third email states that “[Hannah]

has rejected the 110k and relayed [he] has no interest in

selling his 30% interested [sic, interest] in MFFH at this

point.”   Id. at 5.    Hannah filed a reply on October 11, 2020,

and the matter was submitted for review.         ECF No. 8 (Reply in

Support of Motion to Remand).


            The court, after identifying the various theories

offered by the parties concerning the legal constitution

(partnership, LLC, and corporation) of the Funeral Home and

concluding that the notice of removal failed to adequately

allege complete diversity, ordered the defendants on December

28, 2020, to show cause why this action should not be remanded

for lack of complete diversity.       ECF No. 27 (Show Cause Order).


            The defendants responded to the show cause order on

January 13, 2020, and provided several pieces of evidence in

support of complete diversity.       ECF No. 31 (Defendants’ Response

to Show Cause Order).     First, the defendants offer the affidavit



                                     7
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 8 of 27 PageID #: 402



of Mullins, who avers that he is a member and manager of the

Funeral Home and a citizen of Kentucky.         ECF No. 31-1 (Affidavit

of Joseph Mullins), at ¶ 1.      Mullins states that, with the help

of Nathan Brown, Hannah’s counsel in this action, he registered

the Funeral Home as a Kentucky LLC.        Id. at ¶ 2.    He further

affirms:


      Mr. Brown stated that Mr. Hannah did not, under any
      circumstances, wish to be listed as a member of MFFH
      or in any capacity. Based upon my conversations with
      Mr. Brown during registration, I understod [sic] that
      I would be the sole member and manager of MFFH with
      Mr. Hannah as a “silent investor” uninvolved in day-
      to-day business of managing MFFH. Consistent
      therewith, in 2018, 2019, and 2020, I caused MFFH to
      file the attached online annual reports with the
      Commonwealth of Kentucky which list me as the sole
      Member of MFFH . . . .

Id.   Mullins continues by stating, “Later in 2019, Mr. Hannah

and I had discussions/negotiations about implementing an

Operating Agreement for MFFH in which both of us would be listed

as members, but no agreement was executed prior to the filing of

this lawsuit.”    Id. at ¶ 3.    Finally, Mullins avers:


      It is my understanding that Mr. Hannah’s accountant,
      Michelle Hughes, E.A., prepared and filed MFFH’s 2017
      tax return as [a] Subchapter S Corporation, listing
      both me and Mr. Hannah as “Shareholders.” However,
      for the returns for 2018 and 2019, on behalf of MFFH,
      I consulted with a local accountant, Brad Hall CPA,
      who helped MFFH prepare and file federal income tax
      returns as a sole proprietorship/single member limited
      liability company.




                                     8
  Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 9 of 27 PageID #: 403



Id. at ¶ 4.   Indeed, Hannah concedes that, despite this 2017 tax

filing, the Funeral Home is not an S Corporation.           ECF No. 33,

at 5-6 (Plaintiff’s Response to the Show Cause Order).            The

2018, 2019, and 2020 annual reports discussed by Mullins in his

affidavit are also attached to the defendants’ response to the

show cause order, and they reflect that Mullins filed these

documents with the Secretary of State of the Commonwealth of

Kentucky and listed himself as the sole member of the LLC.              ECF

No. 31-1, at 3-5 (Annual Reports to the Secretary of State).


           Hannah filed a response on January 18, 2021, now

contending that complete diversity does not exist.           ECF No. 33.

Attached to the response is an August 17, 2020 email from Hannah

to Brown that includes what appears to be a scanned copy of

transactions through which Hannah paid $79,000.00 between June

8, 2017, and July 25, 2017, to the Funeral Home in “Startup” and

“Startup In.”    ECF No. 33-1 (Transaction Scans).        Hannah also

provides scanned copies of checks signed by Mullins and dated

December 4, 2017 and April 9, 2019, from the Funeral Home to

Hannah for “Investment payment” and “Quarterly stockholders

distribution,” respectively.       ECF Nos. 33-3 and 33-4 (Check

Scans).   Hannah additionally offers a copy of the Funeral Home’s

articles of organization.      ECF No. 33-5 (Articles of

Organization).    They specify that the Funeral Home is a Kentucky




                                     9
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 10 of 27 PageID #: 404



LLC formed “pursuant to KRS Chapter 275” to be managed by

members and organized by Mullins.        Id.   The articles bear an

electronic notation from the Secretary of State of the

Commonwealth of Kentucky indicating that they were “received and

filed” on June 7, 2017.     Id.


          Finally, Hannah offers his own affidavit.          ECF No. 33-

6 (Affidavit of Jerry Hannah).      He states, in relevant part,

that he and Mullins agreed that he would maintain a thirty

percent interest, “including dividends and/or distributions,” in

the Funeral Home as a “silent owner/member” in exchange for

$80,000.00 in initial startup capital.         Id. at ¶¶ 2-5.

According to Hannah, it was agreed that Mullins “would manage

the day-to-day business affairs of MFFH and server [sic, serve]

as the funeral director.”     Id. at ¶ 4.


          Hannah affirms that he “directed Mr. Mullins to visit

[his] personal lawyer, Nathan Brown, to file the organizational

papers for the LLC with the State of Kentucky,” and, “[t]hat

pursuant to our agreement that I maintain silent ownership in

MFFH, it was agreed that I would not be listed on the Articles

of Organization.”    Id. at ¶¶ 6-7.      He states that the December

4, 2017 and April 9, 2019 checks were distribution checks made

pursuant to the agreement.      Id. at ¶ 8.    Hannah also avers that

he and Mullins met with their lawyers present in Inez, Kentucky



                                    10
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 11 of 27 PageID #: 405



in December 2019, at which meeting Mullins agreed that Hannah

had a thirty percent interest in the Funeral Home and that such

ownership should be reduced to writing in a formal operating

agreement.    Id. at ¶ 9.    He then states that rather than

reducing the agreement to writing, Mullins had his lawyer

contact him to offer $85,000.00 and subsequently $110,000.00 for

his thirty percent share.         Id. at ¶ 11.   Hannah affirms that he

has not relinquished his thirty percent share as a “silent

member/owner” in the Funeral Home since its inception.           Id.


                            II.    Legal Standard


             “[A]ny civil action brought in a State court of which

the district courts of the United States have original

jurisdiction, may be removed by the defendant . . . to the

district court of the United States for the district and

division embracing the place where such action is pending.”            28

U.S.C. § 1441(a).    That said, “[f]ederal courts are courts of

limited jurisdiction. They possess only that power authorized by

Constitution and statute, which is not to be expanded by

judicial decree.”    Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994) (citations omitted). “Because removal

jurisdiction raises significant federalism concerns, we must

strictly construe removal jurisdiction” and remand an action

“[i]f federal jurisdiction is doubtful.”         Mulcahey v. Columbia



                                      11
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 12 of 27 PageID #: 406



Organic Chemicals Co., 29 F.3d 148, 151 (4th Cir. 1994).           “The

burden of demonstrating jurisdiction resides with ‘the party

seeking removal.’”    Md. Stadium Auth. v. Ellerbe Becket Inc.,

407 F.3d 255, 260 (4th Cir. 2005) (quoting Mulcahey, 29 F.3d at

151).    “If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall

be remanded.”   28 U.S.C. § 1447(c).


            Under 28 U.S.C. § 1332(a)(1), federal district courts

have original diversity of citizenship jurisdiction in “all

civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States . . . .”          “In this

circuit, it is settled that the test for determining the amount

in controversy in a diversity proceeding is ‘the pecuniary

result to either party which [a] judgment would produce.’”

Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002) (quoting

Gov’t Emps. Ins. Co. v. Lally, 327 F.2d 568, 569 (4th Cir.

1964).   “If a complaint ‘does not allege a specific amount of

damages, the removing defendant must prove by a preponderance of

the evidence that the amount in controversy exceeds [$75,000].’”

Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th Cir. 2013)

(alteration in original) (quoting De Aguilar v. Boeing Co., 11

F.3d 55, 58 (5th Cir. 1993)).




                                    12
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 13 of 27 PageID #: 407




          “In actions seeking declaratory or injunctive relief,

it is well established that the amount in controversy is

measured by the value of the object of the litigation.”           Hunt v.

Washington State Apple Adver. Comm'n, 432 U.S. 333, 347 (1977).

Moreover, courts should aggregate the value of all legal and

equitable claims when determining whether the amount in

controversy is met.    See JTH Tax, Inc. v. Frashier, 624 F.3d

635, 639 (4th Cir. 2010).     “Once jurisdiction exists, subsequent

events, such as the determination that one of the aggregated

claims [is] without merit, do not destroy the jurisdictional

basis to dispose, on the merits, of claims” aggregating to less

than $75,000.00.    Griffin v. Red Run Lodge, Inc., 610 F.3d 1198,

1204 (4th Cir. 1979) (citations omitted) (reciting this

principal in the context of 28 U.S.C. § 1332’s former $10,000.00

amount in controversy requirement).


          In addition to the amount in controversy requirement,

“[s]ection 1332 requires complete diversity among parties,

meaning that the citizenship of every plaintiff must be

different from the citizenship of every defendant.” Central West

Virginia Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101,

103 (4th Cir. 2011) (citing Caterpillar, Inc. v. Lewis, 519 U.S.

61, 68 (1996)).    “For purposes of diversity jurisdiction, the



                                    13
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 14 of 27 PageID #: 408



citizenship of a limited liability company . . . is determined

by the citizenship of all of its members . . . .”          Id. (citing

Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 121

(4th Cir. 2004).


                             III.   Analysis


                      A.   Amount in Controversy


          As noted above, the motion to remand itself only

challenges the amount in controversy.        Hannah contends that the

notice of removal’s argument regarding the deficiency of the

complaint’s stipulation of damages not to exceed $75,000.00 is

“non-sensical at best” inasmuch as “Defendants’ logic would

require Plaintiff to contact Defendants prior to filing suit,

inform Defendants he is going to file suit, and then ask

Defendants to stipulate to a damage amount.”         ECF No. 5, at 6.

Hannah also asserts that he is “not seeking a return of [his

alleged $80,000.00] investment” and that, “under the best

scenario, [he] would be entitled to thirty (30) percent of any

net profits or distribution as a dividend from [the] business.”

Id. (emphasis in original).


          The defendants respond with several arguments.           First,

they contend that inasmuch as Hannah seeks a declaratory

judgment “regarding his equity ownership and partnership status



                                    14
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 15 of 27 PageID #: 409



with respect to defendant MFFH, an ongoing business, Plaintiff

is unquestionably claiming not only the right to whatever

dividends or distributions might be due him through the time of

expected judgment in this case, but, a share of MFFH’s profits

for all time.”   ECF No. 7, at 9.        These profits, the defendants

claim, would amount to more than the $80,000.00 invested as

startup capital, which is demonstrated by the April 13, 2020 and

April 17, 2020 emails in which Brown, on Hannah’s behalf,

rejected Mullins’ $85,000.00 and $110,000.00 offers to buy out

Hannah’s thirty percent interest in the Funeral Home.           Id. at

10.


          Second, the defendants point to the value of the

complaint’s claim for declaratory relief, contending that

“although the Complaint alleges that the Eighty Thousand Dollars

($80,000) investment made by Plaintiff equals to a thirty

percent (30%) equity ownership, the declaratory judgment claim

asks for a declaration that MFFH be declared a partnership,

which could amount to an assertion by Plaintiff that he is

entitled to up to a fifty percent (50%) ownership stake in

defendant MFFH” under Kentucky law.        Id. at 11 (citing KRS §

362.235(1); KRS § 362.270).      With a business valuation of

$266,667.00 ($80,000.00 being a third of that figure), the




                                    15
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 16 of 27 PageID #: 410



defendants note that a fifty percent share in the Funeral Home

would amount to equity worth $133,353.00.         Id. at 11-12.


           Third, the defendants reassert the notice of removal’s

argument that the stipulation in the complaint was insufficient

to prevent removal under McCoy.       Id. at 12-13.     They claim that

for the stipulation to be effective, “the stipulation must be

truly ‘binding’ on the plaintiff, contained in a separate

document filed contemporaneously in State Court with the

Complaint (pre-removal) and signed by both counsel and his

client.”   Id. at 13 (citing McCoy, 147 F. Supp. 2d at 485-86).


           Hannah replies that the court should look to the face

of the complaint to determine the amount in controversy.           ECF

No. 8 (Reply in Support of Motion to Remand), at 2.          He argues

that the court should disregard the emails documenting

settlement offers of $85,000.00 and $110,000.00 inasmuch as he

rejected these offers since “he is not interested in selling his

interest in MFFH, but rather, [] seek[ing] to implement formal

oversight of the business through a written partnership

agreement and board of directors.”       Id.   He also contends that

the complaint requests thirty percent of the Funeral Home’s

dividends or distributions as “disgorgement of profits and

restitution,” which appears to be an argument against the




                                    16
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 17 of 27 PageID #: 411



defendants’ point regarding prospective dividends or

distributions.   Id. at 3 (emphasis in original).


           With respect to stipulations concerning damages sought

by a plaintiff, this court “requires a formal, truly binding,

pre-removal stipulation signed by counsel and his client

explicitly limiting recovery.”      McCoy, 147 F. Supp. 2d at 485

(citing Hicks v. Herbert, 122 F. Supp. 2d 699, 701 (S.D. W. Va.

2000)).   “The stipulation should be filed contemporaneously with

the complaint, which also should contain the sum-certain prayer

for relief.”   Id. (citing De Aguilar v. Boeing Company, 47 F.3d

1404, 1412 (5th Cir. 1995)).      This rule is necessary to prevent

“unseemly forum gaming” by plaintiffs who strategically plead

claims that would not satisfy the amount in controversy

requirement and then later amend their complaints or request

that juries award them more than what was pled after the time

for removal has passed.     Id. at 485-86.


           The complaint and the stipulation contained therein

are not signed by Hannah.     Moreover, the complaint does not

contain a sum-certain prayer for relief.        Thus, under the

relevant caselaw, the stipulation does not bar removal in this

case.




                                    17
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 18 of 27 PageID #: 412



           With respect to the actual amount in controversy, the

defendants’ arguments are well-taken.        It is clear that the

object of the litigation, insofar as it concerns the claim for

declaratory relief, is the court’s declaration as a matter of

law that Hannah has an ownership share as a partner in the

Funeral Home.   Absent any indication in the record that the

Funeral Home has a lower valuation than it did in June 2017, the

share is worth at least $80,000.00 to Hannah plus prospective

profits that he would be entitled to receive as a partner.

Thus, even setting aside the requests for retrospective damages

on missed payments, the amount in controversy requirement is

met.   And aggregating the value of the claim for declaratory

relief with the requests for damages, it is undeniable that the

amount in controversy exceeds $75,000.00.         Accordingly, the

court finds that the defendants have sufficiently met their

burden of demonstrating diversity jurisdiction as it relates to

the amount in controversy.


                        B.   Complete Diversity


           In response to the show cause order, the defendants

argue that Mullins’ affidavit as well as the annual reports

filed with the Secretary of State establish that the Funeral

Home is an LLC despite Hannah’s decision to file an S

corporation tax return in 2017.       ECF No. 31, at 6-7.      Moreover,



                                    18
    Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 19 of 27 PageID #: 413



the defendants contend that Mullins is the only member of the

Funeral Home inasmuch as “[p]er [Mullins’] Affidavit, after

conferring with Mr. Brown, Mr. Mullins understood that he would

be both sole member and manager while Mr. Hannah would a ‘silent

investor’ entitled to a portion of the business's profits but

not to be a member or have any involvement in the management of

defendant MFFH.”       Id. at 6.     Since Mullins is the only member of

the LLC, Mullins is a citizen of Kentucky, and Hannah is a

citizen of West Virginia, the defendants claim that complete

diversity exists. 3      Id. at 7.


             In response, Hannah concedes, as earlier noted, that

“despite the [2017] tax filing,” the Funeral Home is not an S

corporation.      ECF No. 33, at 5-6.       Hannah claims that regardless

of whether the court considers the Funeral Home to be a

partnership or an LLC, complete diversity does not exist

inasmuch as Hannah is a thirty percent owner of the Funeral Home

pursuant to his agreement with Mullins and the Funeral Home is

accordingly a citizen of both Kentucky and West Virginia.               Id.

at 6.     Hannah further explains that he was not listed on the




3    The defendants also note that the parties would be
completely diverse if the court were to consider the Funeral
Home to be an S corporation inasmuch as it would be incorporated
in Kentucky with a principal place of business in Kentucky. See
ECF No. 31, at 6-7.



                                       19
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 20 of 27 PageID #: 414



Funeral Home’s articles of organization “[b]ecause the Plaintiff

wanted to serve in a silent, minority role . . . .”          Id. at 6.


           The articles of organization offered by Hannah

demonstrate that the Funeral Home was organized as an LLC, and

they bear the Secretary of State’s notation stating that they

were filed on June 6, 2017.      Under Kentucky law, “[t]he

Secretary of State's filing of the articles of organization

shall be conclusive proof that the organizer or organizers

satisfied all conditions precedent to organization [of an LLC].

. . .”   KRS 275.020.   Moreover, Hannah acknowledges in his own

affidavit that he directed Mullins to meet with Brown, his

personal lawyer, “to file the organizational papers for the LLC

with the State of Kentucky.”      ECF No. 33-6, at ¶ 6.      Further,

Mullins filed the 2018, 2019, and 2020 annual reports with the

Secretary of State representing that the entity is an LLC.


           Notwithstanding the apparently mistaken 2017 S

corporation tax filing, it is evident that both Hannah and

Mullins, not to mention Brown, intended to create an LLC and

that an LLC was successfully organized under the laws of




                                    20
    Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 21 of 27 PageID #: 415



Kentucky.     Thus, the court finds that the Funeral Home is a

Kentucky LLC. 4


             The court must ascertain the membership of the

defendant LLC to determine whether complete diversity exists.

No party disputes that Mullins is a member, and his membership

is reflected in the 2018, 2019, and 2020 annual reports

furnished on the Funeral Home’s behalf to the Secretary of

State.     The only issue in dispute is whether Hannah is also a

member, and the answer to this question controls whether

complete diversity exists.


             With regard to this issue, the court notes that

“limited liability companies are creatures of statute, and their

organizational and structural parameters are outlined in KRS

Chapter 275.”       Spurlock v. Begley, 308 S.W.3d 657, 659 (Ky.

2010) (citing Patmon v. Hobbs, 280 S.W.3d 589, 593 (Ky. App.

2009)).     Thus, the court looks to the statutory authority

governing membership of Kentucky LLCs to determine whether

Hannah is a member.




4    For the purposes of this opinion, “Kentucky LLC,” means
that the Funeral Home is a limited liability company organized
under the laws of Kentucky. The court does not use “Kentucky
LLC” to reflect the entity’s citizenship.


                                       21
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 22 of 27 PageID #: 416



          “In the context of limited liability companies,

‘ownership’ and ‘membership’ are synonymous.”         Id. at 660-61.

For the purposes of Kentucky’s LLC statutes, “‘Member’ or

‘members’ means a person or persons who have been admitted to

membership in a limited liability company as provided in KRS

275.275 and who have not ceased to be members as provided in KRS

275.172 or 275.280.”    KRS 275.015(17).      Accordingly, any

individual who claims ownership and thus membership interests in

an LLC must comply with KRS 275.275.        That provision states, in

relevant part:


     (1) Subject to subsection (2) of this section, a
     person may become a member in a limited liability
     company:
          (a) In the case of the person acquiring a limited
          liability company interest directly from a
          limited liability company, upon compliance with
          an operating agreement or, if an operating
          agreement does not so provide in writing, upon
          the written consent of all members; and
          (b) In the case of an assignee of the limited
          liability company interest, as provided in KRS
          275.255 and 275.265.

     (2) The effective time of admission of a member to a
     limited liability company shall be the later of:
          (a) The date the limited liability company is
          formed;
          (b) The time provided in the operating agreement
          or, if no time is provided, when the person's
          admission is reflected in the records of the
          limited liability company; or
          (c) The time the member is admitted under KRS
          275.285(4).

KRS 275.275(1)-(2) (emphasis added).




                                    22
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 23 of 27 PageID #: 417



          The parties have neither produced, nor attested to the

existence of a written operating agreement describing the

conduct of the Funeral Home’s business and affairs.          Indeed, the

plaintiff alleges that his calls for increased oversight of the

Funeral Home included the implementation of a formal operating

agreement, and Hannah and Mullins each acknowledge that an

operating agreement was discussed, but not implemented, during

late 2019 meetings between the two.


          Generally speaking, where there is no evidence of a

written operating agreement, membership may only be demonstrated

through evidence of the written consent of all LLC members.            See

KRS 275.275(1)(a); Spurlock, 308 S.W.3d at 660.          The parties

have provided no writings in which Mullins consents to Hannah

being a member of the LLC, and the 2018, 2019, and 2020 filings

with the Secretary of State are writings to the contrary

inasmuch as they list Mullins as a member but do not list

Hannah.


          Additionally, KRS 275.275(1)(b) provides that

assignees of an LLC may become members in accordance with KRS

275.255 and KRS 275.265.     KRS 275.255, titled “Assignment of

interest,” states, in relevant part:




                                    23
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 24 of 27 PageID #: 418



     (1) Unless otherwise provided in a written operating
     agreement:
          (a) A limited liability company interest shall be
          assignable in whole or in part;
          (b) An assignment shall entitle the assignee to
          receive, to the extent assigned, only the
          distributions to which the assignor would be
          entitled;
          (c) An assignment of a limited liability company
          interest shall not dissolve the limited liability
          company or entitle the assignee to participate in
          the management and affairs of the limited
          liability company or to become or exercise any
          rights of a member other than the right to
          receive distributions pursuant to subsection
          (1)(b) of this section;
          (d) Until the assignee of a limited liability
          company interest becomes a member pursuant to KRS
          275.265(1), the assignor shall continue to be a
          member and to have the power to exercise any
          rights of a member, subject to the members’ right
          to remove the assignor pursuant to KRS
          275.280(1)(c)2.;
          (e) Until an assignee of a limited liability
          company interest becomes a member, the assignee
          shall have no liability as a member solely as a
          result of the assignment; and
          (f) The assignor of a limited liability company
          interest shall not be released from liability as
          a member solely as result of the assignment.

KRS 275.255(1); see also KRS 275.195(1) (“A limited liability

company interest may be issued in exchange for consideration

consisting of cash, property, services rendered, or a promissory

note or other obligation to contribute cash or property or to

perform services.”).    On the other hand, KRS 275.265(1), titled

“Assignee of an interest as a member of the company,” states:




                                    24
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 25 of 27 PageID #: 419



     Unless otherwise provided in a written operating
     agreement, an assignee of a limited liability company
     interest shall become a member only if a majority-in-
     interest of the members consent. The consent of a
     member may be evidenced in any manner specified in
     writing in an operating agreement, but in the absence
     of specification, consent shall be evidenced by one
     (1) or more written instruments, dated and signed by
     the requisite members. Except as otherwise provided
     in a written operating agreement, the assignor of a
     limited liability company interest shall not
     participate in the vote, approval, or consent of the
     admission of the assignee as a member.

Read together, these statutory provisions indicate that economic

interests in an LLC are separable from the ownership interests

held by its members.    See Spurlock, 308 S.W.3d at 660 (noting

that “simply acquiring economic rights [in an LLC] does not, in

and of itself, equate to ‘ownership’ or ‘membership’ in the

limited liability company.”).      For an assignee who has acquired

an economic interest in an LLC to become a member pursuant to

KRS 275.275, he must obtain written consent from the

majority-in-interest of the members as set forth in KRS

275.265(1).


          Whether Hannah is actually an assignee of the Funeral

Home who has acquired economic but not ownership rights in the

entity is beyond the scope of this opinion.         But even assuming

arguendo that he is an assignee, there is no writing in the

record demonstrating Mullins’ consent that he become a member.




                                    25
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 26 of 27 PageID #: 420



          Additionally, the court in Spurlock observed that a

member holds both economic and governance rights in the LLC

absent an assignment of his economic interest.          308 S.W.3d at

660; see also KRS 275.165 (“Subject to any provisions in the

articles of organization, the operating agreement or this

chapter restricting or enlarging the management rights and

duties of any person or group or class of persons, the members

shall have the right and authority to manage the affairs of the

limited liability company and to make all decisions with respect

thereto.”).   Hannah’s silent role in the Funeral Home’s business

affairs appears to be inconsistent with membership in a Kentucky

LLC.


          Hannah avers in his affidavit, as earlier noted, that

pursuant to their 2017 agreement, Mullins was to “manage the

day-to-day business affairs of MFFH and server [sic, serve] as

the funeral director.”     ECF No. 33-6, at ¶ 4.      Mullins likewise

affirms in his affidavit that he understood that Hannah was to

be a silent investor “uninvolved in day-to-day business of

managing MFFH.”   ECF No. 31-1, at ¶ 2.        And based on the

allegations in the complaint, it appears that Hannah was largely

uninvolved in the governance of the Funeral Home inasmuch as he

did not discover most of the alleged financial indiscretions of

Mullins until he audited the business in late 2019.          Perhaps the




                                    26
 Case 2:20-cv-00617 Document 48 Filed 02/23/21 Page 27 of 27 PageID #: 421



only indications that Hannah was involved to some extent in the

governance of the business are his 2017 tax filing and his

decision to audit the LLC in 2019.       But apart from these

isolated instances, Hannah appears to have assumed the role of a

passive investor in the Funeral Home rather than a member

entitled to manage and govern the affairs of the entity.


          Based on the foregoing, the court finds that Hannah is

not a member of the Funeral Home, which in turn compels the

conclusion that the Funeral Home is only a citizen of Kentucky,

the undisputed state of Mullins’ citizenship.         Inasmuch as the

plaintiff is a citizen of West Virginia and the defendants are

both citizens of Kentucky, complete diversity exists.


                            IV.   Conclusion


          Accordingly, it is ORDERED that the plaintiff’s motion

to remand (ECF No. 4) be, and it hereby is, DENIED.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         ENTER:   February 23, 2021




                                    27
